                                                                                                                                                        I0
                                                                                                                                                             1

f;;.,   ~, I   ,...1
        AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagel of!



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                               JUDGMENT IN A CRIMINAL CASE
                                             v.                                     (For Offenses Committed On or After November I, 1987)



                                   Jesus Diaz-Perez                                 Case Number: 3:19-mj-21953

                                                                                    David L Baker
                                                                                    Defendant's Attorney


        REGISTRATION NO. 83693298
        THE DEFENDANT:                                                                  MAY 1 6 2019
         i;g) pleaded guilty to count(s) 1 of Complaint
                                                                                                               70
         D was found guilty to count(-s)--------------------ir-s-o.,..u'rn"''["'\'..'~;''6",f';:""~"":.:"'.~"'7 r~ccC:-,c-o--
                                                                                                                       1 1
                  after a plea of not guilty.                                                  Y                       DEPUTY
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offen e('S):
        Title & Section                   Nature of Offense                                                           Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

          D The defendant has been found not guilty on count(s)
                                          -------------------
          0 Count(s)                          dismissed on the motion of the United States.
                           ------------------
                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                      ~      TIME SERVED                         D _ _ _ _ _ _ _ _ _ _ days

          IZl      Assessment: $10 WAIVED IZl Fine: WAIVED
          IZl      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the      defendant's possession at the time of arrest upon their deportation or removal.
          D        Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, May 16, 2019
                                                                                  Date of Imposition of Sentence


                                                                                   ~~
                                                                                  HONORABLE ROBERT A. MCQUAID
                                                                                  UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                    3:19-mj-21953
